                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA,
                                                                 No. 3:21cr76 (MPS)
           v.

  JOVON GAMBLE



                ORDER ACCEPTING MAGISTRATE JUDGE'S FINDINGS

         Having reviewed the transcript of the change-of-plea proceeding held on May 10, 2021, I

hereby accept and adopt the Magistrate Judge's finding that the plea of guilty by this defendant has

been knowingly and voluntarily made, and is supported by an adequate factual basis. I therefore

accept and adopt the recommendation that the defendant's plea of guilty be accepted. Accordingly,

a finding of guilty shall enter forthwith.



                                              IT IS SO ORDERED.


                                              _______/s/____________
                                              Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                July 9, 2021
